Case: 1:19-cv-06676 Document #: 147 Filed: 02/21/20 Page 1 of 2 PagelD #:19463

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

GRUMPY CAT LIMITED,
Case No.: 19-cv-6676

Judge Steven C. Seeger
Plaintiff,

V.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

mee ee ee eee ee es ee es ee es SS

Defendants.
PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff GRUMPY CAT
LIMITED, hereby dismisses with prejudice all causes of action in the complaint against the following

Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

No. Defendant
1277 Wang Sheng Nan

The respective Defendant has not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.

Respectfully submitted,

Dated: February 21, 2020 By: s/Michael A. Hierl _
Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza
70 W. Madison Street, Suite 4000
Chicago, Illinois 60602
(312) 580-0100 Telephone

mhierl@hsplegal.com

Attorneys for Plaintiff
Grumpy Cat Limited

 
Case: 1:19-cv-06676 Document #: 147 Filed: 02/21/20 Page 2 of 2 PagelD #:19464

CERTIFICATE OF SERVICE

 

The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on February 21, 2020.

s/Michael A. Hierl

 
